DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 3, 4, 6-9 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … authenticating, at a coordination server, a base station in a radio access network using a first authentication factor; selecting, following successful authentication of the base station using the first authentication factor, a challenge question based on historical information of the base station including continuously developing events stored within a database; sending, from the coordination server to the base station, a request containing the challenge question to further authenticate the base station based on the historical information of the base station, wherein the challenge question is based on a first key derived from the historical information; receiving, from the base station at the coordination server, a response to the challenge question; verifying, at the coordination server, the correctness of the response using a second key derived from the historical information; and granting the base station access to a core network of a mobile operator, thereby addressing security issues unsolved by one-factor authentication…in combination and relationship with the rest of claim as being claimed in claims  1, 9.
Therefore, claims 3-4, 6-8 are allowable as being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to authenticating radio access network devices.

Shah et al (Pub. No. US 2013/0007858); “Authentication and Secure Channel Setup for Communication Handoff Scenarios”;
-Teaches generating access-layer authentication credentials for use in authentication of a mobile device during a handoff…see par. 29.

Sonntag (Pub. No. US 2012/0167177); “Method Client and System for Authentication of Low-Security Client and a High Security Client in a Mobile Radio Network”;
-Teaches authentication in a mobile radio network of a high security client and low security client wherein authentication of the high security client includes a transmission of a request for authentication from a base station to the high security client…see par. 15.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436